Citation Nr: 0738785	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  00-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been presented with which to reopen a 
service connection claim for a psychiatric disorder.  In a 
February 2003 decision, the Board reopened the claim and in 
May 2003, the Board remanded the claim for additional 
development.  In November 2004, the Board denied the claim on 
the merits.

The veteran appealed the November 2004 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
November 2005, while his case was pending at the Court, VA's 
Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's November 2004 decision.  In December 2005, the Court 
issued an Order vacating the November 2004 Board decision.  
Thereafter, the case came before the Board in July 2006, at 
which time it was remanded in accordance with the actions 
requested in the Joint Motion.  The actions requested in the 
July 2006 Board remand have been completed to the extent 
possible, and the case has returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his period of military service.

3.  There is no credible supporting evidence of an in-service 
stressor.

4.  A psychosis was not identified during service or within 
the one-year period following the veteran's discharge from 
active duty, and the preponderance of the competent evidence 
is against finding that any currently diagnosed psychiatric 
disorder, other than PTSD, is related to his period of 
military service or any event thereof.

5.  The current diagnoses include personality disorder.


CONCLUSION OF LAW

1.  The veteran is not entitled to service connection for an 
acquired psychiatric disorder, including PTSD.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.304, 3.307, 3.309 (2007).

2.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.306, 4.127 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the veteran's application to 
reopen the service connection claim for a psychiatric 
disorder was filed in October 1999, 2 years before the 
enactment of the VCAA in November 2000.  The claim was 
ultimately reopened in a February 2003 Board decision.  

The RO provided the veteran with letters in February 2001, 
April and July 2003, as well as in October 2006 and January  
2007 which meet the notification requirements of the VCAA, 
prior to adjudicating the claim most recently in a March 2007 
Supplemental Statement of the Case (SSOC).  Hence, the Board 
finds that any failure in not completely fulfilling VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
[supplemental] statement of the case). 

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran and his representative 
have pointed to no prejudice resulting from the timing of the 
VCAA notice.

The letters dated in 2001, 2003 and 2007 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Moreover, 
the letter issued in April 2003 specifically requested 
additional information relating to the PTSD claim based on 
allegations of personal assault.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of his claim.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.  
Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

The Board also notes that the veteran in this case is 
represented by a private attorney who is clearly familiar 
with the case.  There is little doubt after even a cursory 
reading of the more recent documents on file that the 
attorney and the veteran have actual knowledge of the 
evidence and argument need to substantiate the claim.  See 
generally Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
[holding that claimant was not prejudiced by RO's failure to 
provide VCAA notice where the claimant, through counsel, 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim].  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Such notice was provided in 
correspondence dated in October 2006.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records and numerous examination 
reports pertinent to the claim on appeal are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the veteran's claim.  In compliance with the 
statutory requirements of 38 U.S.C.A. § 5103A and 7105(d) as 
well as 38 C.F.R. § 3.103(b), the VA has provided the veteran 
and his representative with a SOC and SSOCs, informing them 
of the laws and regulations relevant to the veteran's claim 
and, in particular, what was needed to grant service 
connection for a psychiatric disorder, to include PTSD.  See 
Dingess, 19 Vet. App. at 473.  For these reasons, the Board 
concludes that the VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

In November 1994, the veteran filed his original service 
connection claim for a psychiatric disorder.  That claim was 
denied in a September 1999 Board decision.  The veteran filed 
to reopen the claim in October 1999 and although reopened by 
the Board in February 2003, final adjudication of the claim 
on the merits has been pending since that time.

The July 1975 enlistment examination report shows that 
psychiatric evaluation was normal and service medical records 
are entirely negative for any psychiatric diagnosis.  The 
veteran's service personnel records indicate that he 
successfully completed basic training and AIT (Advanced 
Infantry Training).  He received a permanent unit assignment 
in January 1976.  Beginning in February 1976, the records 
indicate that he was counseled for poor attitude, 
unwillingness to apply himself, being late for work, sitting 
at his desk and not working, and leaving his place of duty 
without the consent of his supervisor.  It was reported that 
the veteran had informed his supervisor that he wanted out of 
the military and would do almost anything to get out.  In 
early March 1976, the veteran was reduced in rank for these 
offenses.  A psychiatric evaluation of late March 1976 found 
no psychiatric disease or evidence of a character or behavior 
disorder.  The veteran denied having depression or nervous 
trouble of any sort.  However, due to the veteran's minimal 
motivation for military service and the improbability that 
the veteran would make a satisfactory adjustment to the 
military, the examiner recommended that he be separated.  The 
veteran was given a general discharge in April 1976.

A VA psychiatric examination report dated in January 1995 
shows that the veteran provided history that he had been 
threatened with a meat cleaver during basic training, and 
that this eventually caused him many problems and led to his 
discharge.  He related that when he was discharged from 
service, service personnel wanted him to seek treatment from 
a psychiatrist, but that he did not do this.  Following 
mental status examination, a psychiatric diagnosis of anxiety 
disorder, not otherwise specified, was rendered.  It was felt 
by the examiner that the appellant had significant problems 
with anxiety, but that the classic criteria for a generalized 
anxiety disorder had not been met at that time.  The examiner 
recommended obtaining records from Baptist East Hospital 
where the veteran was treated in the 1970's.  The examiner 
noted that he had not reviewed any prior military records or 
the results of any prior compensation and pension 
examinations and that these should be carefully reviewed.

A private medical statement from Dr. N.S.C., dated in January 
1997 shows that the veteran received treatment for depression 
at the Highlands Baptist Hospital from January 1979 to March 
1979.  The record includes a hospital discharge record from 
the Louisville Baptist Hospital dated in March 1979 shows 
that the veteran was treated by Dr. N.S.C. for depressive 
neurosis.  On admission, he reported that his problems began 
when he got separated from his wife.  There was no mention of 
service or any trauma therein.  The recommended course upon 
discharge was to continue on antidepressant medication and to 
continue to receive marital therapy and individual 
psychotherapy.

Private hospital treatment records dated from January 2000 to 
April 2000 show that the veteran underwent counseling 
sessions for symptoms associated with his assorted 
psychiatric disorders.  The record reflects that he described 
a traumatic incident during service whereby a meat cleaver 
was held over his head as he was directed to light a stove.

A private medical record from Winona Memorial Hospital dated 
in October 2000 shows that the veteran was diagnosed with 
PTSD, with secondary episodic major depression.  The veteran 
described the in-service incident with the meat cleaver, 
indicating that it occurred while he was on kitchen duty, and 
reporting that the offending party, the cook, was ultimately 
transferred.  The examiner noted that there was a diagnostic 
question of whether the veteran had been demonstrating a 
long-term adaptive response to trauma, or was schizoid.  If 
the latter were the case, it could be assumed that such a 
personality structure predated the trauma, and was then 
severely exacerbated by a traumatic event.  Additional 
psychological testing was thought to be necessary.

In October 2000, the veteran testified at a personal hearing 
held before a hearing officer of the RO.  He asserted that 
during basic training, another person held a meat cleaver 
over his head demanding him to light a stove.  He indicated 
that he did not know how to light the stove, thus causing him 
great trauma resulting in his current disability.  He 
testified that he reported this incident to the Captain, but 
indicated that no record of the event was document in his 
file or elsewhere.  He reported experiencing nightmares and 
flashbacks of the incident.

Private outpatient treatment records from Winona Hospital 
dated from January 2000 to February 2003 show that the 
veteran was treated intermittently for symptoms associated 
with depression and PTSD.

In April 2003, VA issued the veteran a duty to assist letter, 
specifically pertaining to the development of PTSD claims 
based on allegations of personal assault.  In a statement 
from the veteran received in July 2003, he indicated that he 
had not filed claims for Social Security disability or for 
Worker's Compensation.

Upon VA psychiatric examination in March 2004, the examiner 
reviewed the claims folder.  The veteran reported a depressed 
mood and anxiety which had their onset during his period of 
active service wherein he was traumatized by a fellow 
serviceman wielding a meat cleaver.  The diagnostic 
impression was history of PTSD and dysthymia.  The examiner 
noted that the veteran had related most of his symptoms to 
the in-service incident.  He added that although the 
described incident may not be very hard to some, perception 
and sensitivity to the incident could vary among different 
people.  The examiner stated that he believed that the 
veteran met the criteria for PTSD, but added that it was 
important to clarify the underlying personality and other 
organic cause before approaching to the final diagnosis of 
PTSD.  Additional treatment and testing was recommended.

VA psychological evaluation was conducted in May 2004 by a 
Ph. D., staff psychologist.  The psychologist indicated that 
indicated that the responses to a battery of tests revealed 
results of questionable validity due to random response bias 
as well as strong indication of malingering.  The 
psychologist indicated that the test results, even if valid, 
strongly indicated the presence of a psychotic disorder, as 
opposed to PTSD.   The impressions included dementia, not 
otherwise specified; malingering; and rule out psychotic 
disorder, not otherwise specified.

In July 2004, after reviewing the psychological testing, the 
VA examiner who examined the veteran in March 2004 concluded 
that it was very difficult to exclude the diagnosis of PTSD 
because the veteran witnessed injury, although this trauma 
did not seem to be significant enough to cause full-blown 
symptoms, he did meet other criteria for PTSD.  Other 
diagnosis also to be considered during differential diagnosis 
was depression, not otherwise specified, adjustment disorder 
with mixed mood and malingering.  The examiner summarized 
that the veteran met the criteria for PTSD, but other 
diagnosis may need to be considered.

The veteran was thereafter examined by a different VA 
examiner in July 2004, with a job title of psychiatric 
resident.  The examiner reviewed the claims folder, including 
the psychological testing results.  The veteran reported the 
in-service incident while in basic training wherein a cook 
held a meat cleaver over his head.  He stated that he never 
saw that cook again following the described incident and that 
he was given an Article 15 for disobeying orders and his rank 
was cut.  The diagnosis was rule out malingering.  The 
examiner added that the veteran had mild impairment secondary 
to mixed personality disorder and noted that he had traits of 
schizoid and antisocial personality.  The report indicated 
that the veteran's behavioral changes were not consistent 
with being a victim of personal assault and it was determined 
that he did not meet the DSM IV criteria for PTSD, but did 
meet the criteria for mixed personality disorder with 
schizoid and antisocial personality traits.  It was noted 
that malingering could also not be ruled out.  The examiner 
concluded that it was at least as likely as not that the 
veteran's mixed personality disorder with antisocial and 
schizoid personality traits had its onset during active 
service.

The Board denied the claim in November 2004 and the veteran 
appealed to Court.  In November 2005, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's November 2004 decision.  In 
December 2005, the Court issued an Order vacating the 
November 2004 Board decision.  Thereafter, the case came 
before the Board in July 2006, at which time it was remanded 
in accordance with the actions requested in the Joint Motion.  

Private medical records of Dr. R.A.K. dated from 2003 to 2006 
contain no indication for treatment of any psychiatric 
condition to include PTSD.  However, when seen in April 2006, 
the veteran denied having symptoms of depression, anxiety, 
memory loss, mental disturbance, suicidal ideation, 
hallucinations or paranoia.

VA records dated in 2005 showed that the veteran received 
psychiatric treatment for which he was taking prescribed 
medication.  When the veteran was seen in May 2005, various 
diagnoses were made including: rule out depression and 
dementia and a history of learning disorders.  A provisional 
diagnosis of schizoid personality was made.  Records dated in 
2006 and reflect that the veteran was being followed and 
treated by VA for schizotypal personality and depression.

In March 2007, a review of the file, including service 
medical, VA and private medical records, was conducted by a 
VA clinical psychologist, who was asked to specifically 
address and assess whether a current mental disorder was due 
to or the result of the veteran's report of being threatened 
with a butcher knife in service.  The VA psychologist opined 
that a current mental disorder was not caused by or a result 
of being threatened with a butcher knife in service.  It was 
explained that there was no evidence, even assuming that this 
event occurred, that this event met the definition of a 
criterion A stressor for PTSD, and did not meet stressor 
criterions B and C for PTSD.  It was noted that there was no 
evidence of significant re-experiencing of the trauma, nor 
numbing, nor of avoidance.  The psychologist observed of the 
veteran that there was anger, hypervigilence, significant 
unhappiness and an inability to sustain relationships 
present, explained by a personality disorder ingrained in 
personality, but not a finite result of one insult or threat.  
A diagnosis of personality disorder with narcissistic and 
borderline features was made.  

Legal Analysis

The veteran claims entitlement to service connection for a 
psychiatric disorder to include PTSD.  He primarily maintains 
that he was exposed to a stressor during basic training at 
Fort Ord, California, which occurred around mid-October 1975.  
The veteran reports that while on kitchen duty, he was told 
by a Mess Sergeant to light the oven, but the veteran 
maintains that he did not know how, causing the Mess Sergeant 
to threaten him with a meat cleaver.  

The Board has reviewed all the evidence in the veteran's 
claims folder that consists of 3 volumes of documents.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000), (noting that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).  The Board has summarize the 
relevant evidence and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, a personality disorder is not a disease for 
compensation purposes. 38 C.F.R. §§ 3.303, 4.127.

Service connection for PTSD in particular requires: (1) 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) (DSM-
IV), (2) credible supporting evidence that the claimed in-
service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressor(s), the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

	A.  Service Connection - PTSD

With respect to the veteran's contention that he has PTSD, 
the Board notes that he has repeatedly set forth only one 
stressor which he believes led to that disability.  He 
maintains that in October 1975, while in basic training at 
Fort Ord, California, he was threatened by Mess Sergeant with 
a meat cleaver while serving on kitchen duty.  

The veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  His entire period of active 
service is peacetime service.  The Board finds, therefore, 
that the veteran is not a veteran of combat and it is clear 
that his reported stressor is not combat related.  Therefore, 
in order for service connection for PTSD to be awarded, his 
claimed stressor must be corroborated.

Initially, the Board feels compelled to address the fact that 
while diagnoses of PTSD were made at various times between 
2000 and July 2004; from August 2004 forward, it appears that 
there has been no diagnosis of PTSD made and it has been 
determined that the veteran does not meet the DSM-IV criteria 
for PTSD.  The Board acknowledges that diagnoses of PTSD are 
noted in a number of treatment records and some examination 
reports in the claims file dated prior to August 2004, to 
include a VA evaluation conducted in March 2004, with an 
addendum provided in July 2004, concluding that the veteran 
met the criteria for a diagnosis of PTSD.  However, the 
diagnoses that are noted in those treatment records and 
examination reports are entirely based on the veteran's self-
report of the alleged stressor which, as will be discussed 
herein, is entirely uncorroborated by any credible, 
documented or objective evidence of record.  Given this fact, 
the Board finds the aforementioned evidence to be of very 
little probative value on the question of whether the veteran 
has PTSD due to service, or in fact has PTSD at all.  

The March 2007 medical determination that the veteran's 
manifestations do not meet the DSM-IV criteria for a 
diagnosis of PTSD, but instead are indicative of personality 
disorder, is consistent with the results of an earlier 
psychological evaluation in May 2004, and an evaluation 
conducted by a medical resident in July 2004.  With regard to 
the VA evaluation conducted by a medical resident in July 
2004, the veteran's representative has argued that this 
evidence should be afforded little or no probative weight 
because the examiner was not a physician.  This argument is 
without merit, inasmuch as that evaluation and the 
conclusions made at that time are entirely consistent with 
findings and conclusions made by VA physicians in both May 
2004 and March 2007, and accordingly the cumulative effect of 
three recent evaluations of the veteran, all of which have 
resulted in the same conclusion, is extremely probative 
evidence in this case.  Accordingly, the Board concludes that 
this claim could be denied solely on the basis of a failure 
to establish a current DSM-IV diagnosis of PTSD.  

Even if the Board assumes that a DSM-IV diagnosis of PTSD is 
currently established, there is no corroborating evidence of 
record verifying that the lone non-combat related stressor 
occurred or that it is sufficient to support a diagnosis of 
PTSD.  The evidence in this case does not reflect, nor does 
the veteran even contend that any assault actually occurred 
in service.  The alleged stressor involves only a report of a 
perceived threat, first reported by the veteran more than 15 
years after his discharge from service.  The reported 
stressor has been accepted by some medical professionals as 
fact, and more recently has been rejected by several medical 
professionals.  In all cases, the stressor presented by the 
veteran was based on his own self-reported history absent any 
objective or documented corroboration.  The Board is not 
required to grant service connection for PTSD because a 
physician accepts a veteran's description of active service 
experiences as credible.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  Furthermore, the Board is not required to 
accept a veteran's uncorroborated account of active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

A critical matter in this case, which weighs against the 
grant of service connection for PTSD, is the veteran's 
credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].  In this regard, the Board observes that 
curiously, the veteran's anecdotal report of the alleged 
stressor was initially reported in January 1995, just after 
he filed his original compensation claim for a psychiatric 
disorder in November 1994, and more than 15 years after his 
discharge from service.  The file contains records of 
psychiatric treatment dated in 1979, much more proximate to 
service, which fail to document or mention the veteran's 
reported in-service stressor.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [personal interest may affect the 
credibility of statements/testimony].  

In his brief, dated in August 2005, the veteran's 
representative argued that VA had failed to provide the 
veteran with an adequate examination, and suggested that 
another examination was warranted, arguing that none of the 
examiners had discussed whether appellant's behavior changes 
in service were consistent with being the victim of a 
personal assault.  Initially, the Board points out that the 
July 2004 evaluation conducted by a medical resident did in 
fact address this matter.  That report indicated that the 
veteran's behavioral changes were not consistent with being a 
victim of personal assault.  This opinion and evaluation, as 
discussed previously, is considered to be probative, and may 
not be dismissed simply because the conclusion reached is not 
favorable to the veteran.

Ultimately, a VA evaluation was conducted by a VA 
psychologist in March 2007 which specifically addressed 
behavioral changes in service.  In essence, the examiner 
indicated that the veteran's behavior was indicative of a 
long-standing history of maladjustment and personality 
disorder, manifested in service and thereafter.  There was no 
indication that behavior changes in service were consistent 
with being the victim of a personal assault

Significantly, in March 2007 the VA psychologist opined that 
a current mental disorder was not caused by or a result of 
being threatened with a butcher knife in service.  It was 
explained that there was no evidence, even assuming that this 
event occurred, that this event met the definition of a 
criterion A stressor for PTSD, and did not meet stressor 
criterions B and C for PTSD.  Inasmuch as the March 2007 
examination was furnished pursuant to a specific request by 
the appellant's representative, the Board places great 
probative weight on the recent review.  It was noted that 
there was no evidence of significant re-experiencing of the 
trauma, nor numbing, nor of avoidance.  The psychologist also 
determined that the veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD, and noted that the manifestations 
were instead indicative of a diagnosis of personality 
disorder.  

Moreover, the Board points out that a review of the service 
medical records themselves reflects that the veteran's 
behavioral problems were driven by a lack or motivation and 
his own reported desire to be released from service, without 
any reference to or indication of a personal assault in 
service. 

Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of a 
claimed stressor not related to combat must be supported by 
credible evidence.  Service connection for PTSD is not 
warranted, because there is no credible supporting evidence 
that the claimed in-service stressor occurred.  Since the 
veteran's claimed stressor has not been verified, the 
diagnoses of PTSD which are of record are necessarily based 
on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West 
v. Brown, 7 Vet. App. 70, 78 (1994).  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

	B.  Service Connection - Psychiatric Disorder other than 
PTSD

With regard to the issue of an acquired psychiatric disorder, 
other than PTSD, the service medical records are negative for 
any complaints or findings of a psychiatric disorder.  In 
March 1976, the veteran denied any psychiatric problems.  In 
fact, at that time, a psychiatric disorder was specifically 
ruled out upon mental status examination.  The diagnosis was 
"no psychiatric disease found."  There is also no indication 
that the veteran had a diagnosis of a psychosis which had 
become manifested to a compensable degree during the first 
year following his separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.

Rather, the veteran was first diagnosed as having a 
psychiatric disorder, diagnosed as depressive neurosis, 
approximately three years after his separation from service 
in 1979.  He himself stated that his problems began when he 
got separated from his wife.  There is no competent medical 
evidence of record relating any post-service acquired 
psychiatric disorder (other than PTSD) to any in-service 
disease or injury.  

The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

Moreover, there is no competent medical evidence linking a 
diagnosed psychiatric disorder other than PTSD to service.  
Since 2000, some of the disorders which have been diagnosed 
include depression, anxiety, dementia, and a learning 
disability, none of which have been etiologically linked by 
competent evidence to the veteran's period of service.  The 
VA examiner in July 2004 did relate the veteran's mixed 
personality disorder with antisocial and mixed personality 
traits to his active service; however, according to 38 C.F.R. 
§ 3.303, a personality disorder is not a disease or 
disability that is entitled to service connection under the 
applicable laws and regulations.  Personality disorder is the 
only condition which has been etiologically linked to 
service.  

VA General Counsel has held that service connection may not 
be granted for a congenital or developmental defect; however, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; see also 38 C.F.R. §§ 
3.306, 4.127 (2007).  However, the record in this case 
contains no evidence which establishes or even suggests that 
the veteran has disability resulting from a mental disorder 
that is superimposed upon his diagnosed personality disorder. 

Thus, the preponderance of the evidence is against a finding 
that any currently diagnosed psychiatric disorder other than 
PTSD is related to active service.

	C.  Conclusion

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


